 

Exhibit 10.42

﻿

SEVERANCE AGREEMENT

﻿

This Agreement, effective as of February 1, 2016 (the "Effective Date"), is made
by and between Spectrum Brands, Inc. (the "Company"), a Delaware corporation,
with its World Headquarters located at 3001 Deming Way, Middleton, WI 53562, and
Randal Lewis (the "Executive").

﻿

BACKGROUND

﻿

During the course of Executive's employment with the Company, the Executive will
be privy to important confidential information of the Company, and will develop
substantial skills and knowledge related to the Company's industry, which skills
and knowledge would be of substantial value to the Company's competition.

﻿

The Company considers it essential to the best interests of its shareholders to
foster the continued employment of its key managers, and to limit their ability
to compete with the Company after their employment terminates.

﻿

The Executive and the Company wish to execute this Agreement to formalize the
terms of Executive's employment.

﻿

CONSIDERATION

﻿

The Executive's employment as Senior Vice President and General Manager for the
Company is expressly conditioned upon the agreement by the Executive to the
terms and conditions of such employment as contained in this Agreement. In
consideration of the promises contained within this Agreement (promises that
include benefits to which Executive would not otherwise be entitled or receive),
the Executive's continued employment with the Company, the payment of $50.00,
and for other and good valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive hereby agree as
follows.

﻿

UNDERTAKINGS

﻿

Now therefore, the parties agree:

﻿

1.



Term of Agreement.  The term of this Agreement shall commence on the date hereof
and shall continue in effect for a period of one year from the Effective Date.
The initial term shall thereafter be automatically extended for successive
one-year periods unless otherwise terminated in accordance with this Agreement
(such initial term together with any extensions thereof, the "Term").

﻿

2.



Severance Payments.

﻿

2.1 If the Executive's employment is terminated during the Term (a) by the
Company
without Cause (as defined below) or (b) by reason of death or Disability (as defined
below), and the Executive executes a separation agreement with a release of
claims agreeable to the Company (to the extent the Executive is physically and
mentally capable to execute such an agreement), then the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in
Section 2.2 (the "Severance Payments").

 

﻿





1

--------------------------------------------------------------------------------

 

 

2.2(a) The Company shall pay to the Executive as severance, an amount in cash
equal to the sum of i) one and one-third of the Executive's base salary in
effect at the time such termination occurs; to be paid in equal semi-monthly
installments over the Non-Competition Period (as defined below), and ii) 40% of
the Executive's Annual Base Salary, to be paid on or before December 31st
following the end of such fiscal year in which termination occurs.
Notwithstanding the foregoing, if payment in accordance with the preceding
sentence would subject the Executive to tax under section 409A of the Internal
Revenue Code of 1986, as amended, then payment will be suspended until the first
date as of which payment can be made without subjecting the Executive to such
tax.

﻿

(b)For the 16-month period immediately following such termination, the Company
shall arrange to provide the Executive and his dependents health insurance
benefits substantially similar to those provided to the Executive and his dependents
by the Company. Executive must elect COBRA coverage and make timely payments in
accordance with the terms outlined in the COBRA notice, to receive this benefit.
Should Executive elect COBRA, the Company agrees that the
Executive and/or eligible
members of Executive's family shall pay no more than the rate charged to its
employees by the company at the time of such payments for a period of sixteen
(16) months, and that the Company shall pay for the employer portion of
providing such Healthcare coverage. Health Benefit contributions pursuant to
this Section 2.2(b) shall cease immediately upon the discovery by the Company of
the Executive's breach of the covenants contained in Sections 5 or 6 hereof. In
addition, Company contributions for health benefits receivable by the Executive
pursuant to this Section 2.2(b) shall be reduced to the extent benefits of the
same type are received by or made available to the Executive during the 16-
month period following the Executive's termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the cost of such benefits to the
Executive over such cost immediately prior to the date of termination.

﻿

2.3



Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

﻿

2.4



If the Executive's employment with the Company terminates during the Term, the
Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 2.

﻿

3.



Termination Procedures.  During the Term, any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written notice of termination from one party to the other in accordance with
Section 8 hereof. The notice of termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.

﻿

4.



At-Will Employment.  Employment of Executive by the Company is “At-Will."  This
means that either the Executive or the Company may terminate the employment
relationship at any time for any reason or no reason at all. No writing or oral
statements from employees, managers, or other executives of the Company can
modify the at-will employment relationship. Only a written document executed by
the Executive and the CEO, CFO, or the Senior Vice President of Human Resources
of the Company, may modify the at-will employment relationship.





2

--------------------------------------------------------------------------------

 

 



﻿

5.



Executive’s Covenant Not to Compete and Non-Solicitation Covenant.

﻿

5.1



During the Non-Competition Period, the Executive will not, directly or
indirectly, either separately, jointly, or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner, or
stockholder of any business, or in any other capacity, provide services of the
same or similar kind or nature that he or she provides to the Company to, or
have a financial interest in (excepting only the ownership of not more than 5%
of the outstanding securities of any class listed on an exchange or the Nasdaq
Stock Market), any competitor of the Company or any of its subsidiaries (which
means any person or organization that is in the business of or makes money from
designing, developing, or selling
products or services similar to those products and services developed, designed or sold
by the Company). For purposes of this Agreement, the "Non-Competition Period"
means the period beginning on the date hereof and continuing until the date
which is the sixteen month anniversary of the date of termination. In
recognition, acknowledgement and agreement that the Company's business and
operations extend throughout North America and beyond, the parties agree that the
geographic scope of this covenant not to compete shall extend to North America.

﻿

5.2



Without limiting the generality of Section 5.1 above, during the Non-Competition
Period the Executive will not, directly or indirectly, in any capacity, either separately,
jointly, or in association with others, solicit or otherwise contact any of the
Company's customers with whom the Executive had contact, responsibility for, or
had acquired confidential information about by virtue of his or her
employment with the Company at any time during his or her employment, if such
contact is for the general purpose of selling products that satisfy the same
general needs as any products that the Company had available for sale to its
customers during the Non­ Competition Period.

﻿

5.3



During the Non-Competition Period, the Executive shall not, initiate contact in order
to induce, solicit, or encourage any person to leave the Company's employ.
Nothing in this paragraph is meant to prohibit an employee of the Company that
is not a party to this Agreement from becoming employed by another organization
or person.

﻿

5.4



For purposes of this Section 5 and Section 6, the "Company" refers to the
Company and any incorporated or unincorporated affiliates of the Company.

﻿





3

--------------------------------------------------------------------------------

 

 



6.



Secret Processes, Confidential Information and Trade Secrets.

﻿

﻿

6.1



The Executive will hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the performance of
his services hereunder) any confidential information or materials received
by the Executive from the Company or any confidential information or materials
of other parties received by the Executive in connection with the performance of
his duties hereunder. For purposes of this Section 6.1, confidential information
or materials shall include existing and potential customer information, existing
and potential supplier information, product information, design and construction
information, pricing and profitability information, financial information, sales
and marketing strategies and techniques, and business ideas or practices. The
restriction on the Executive's use or disclosure of the confidential information
or materials shall remain in force during the Executive's employment hereunder
and until the earlier of (a) a period of two (2) years thereafter or (b) until
such information is of general knowledge in the industry through no fault of the
Executive or any agent of the Executive. This Section 6.1 is not intended to
preclude Executive from being gainfully employed by another. Rather, it is
intended to prohibit Executive from using the Company's confidential information
or materials in any subsequent employment or employment undertaken that is not
for the benefit of the Company during the identified period.

﻿

6.2



The Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by the
Executive during the period of the Executive's employment with the Company,
either alone or with others, which relate to or result from the actual or
anticipated business or research of the Company or which result, to any extent,
from the Executive's use of the Company's premises or property (collectively
called the "Inventions"). The Executive acknowledges and agrees that all
Inventions shall be the sole property of the Company, and the Executive hereby
assigns to the Company all of the Executive's rights and interests in and to all
of the Inventions, it being acknowledged and agreed by the Executive that all
the Inventions are works made for hire. The Company shall be the sole owner of
all domestic and foreign rights and interests in the Inventions. The Executive
will assist the Company at the Company's
expense to obtain and from time to time enforce patents and copyrights on
the Inventions.

﻿

6.3



Upon the request of, and, in any event, upon termination of the Executive's
employment with the Company, the Executive shall promptly deliver to the Company
all documents, data, records, notes, drawings, manuals, and all other tangible
information in whatever form which pertains to the Company, and the Executive
will not retain any such information or any reproduction or excerpt thereof.

﻿

6.4



Nothing in this Section 6 diminishes or limits any protection granted by law
to trade secrets or relieves the Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.





4

--------------------------------------------------------------------------------

 

 



7.



Successors:  Binding Agreement

﻿

7.1



In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to the Severance Payments, except that, for purposes of implementing the
foregoing, the date
on which any such succession becomes effective shall be deemed the date of
termination. For purposes of this Agreement, "Company" shall mean Spectrum
Brands, Inc., a Delaware corporation, and shall include any successor
to its business or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

﻿

7.2



The services that are to be performed by Executive under this Agreement are
acknowledged to be personal, and Executive may not assign his or her
responsibilities or duties under this Agreement to another without the express
written permission of the Company.

﻿

7.3



This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive's estate.

﻿

8.



Notices.  For the purpose of this Agreement, notices and all other
communications
provided for in the Agreement shall be in writing and shall be deemed to have been duly
given (a) when delivered personally, (b) upon confirmation of receipt when such
notice or other communication is sent by facsimile or telex, (c) one day after
delivery to an overnight delivery courier, or (d) on the fifth day following the
date of deposit in the
United States mail if sent first class, postage prepaid, by registered or certified mail.

﻿

For purposes of providing notice under this Agreement, when provided to the Company,
the following address may be used: SVP Human Resources, 3001 Deming Way,
Middleton, Wisconsin 53562. And, when provided to the Executive, Executive's
last known address may be used.

﻿

9.



Survival.  The obligations of the Company and the Executive under this Agreement
which by their nature may require either partial or total performance after
the expiration of the Term (including, without limitation, those under Sections
2, 5 and 6 hereof) shall survive such expiration.

﻿

10.



Amendment; Waiver.  This Agreement may be amended, modified, superseded, or
canceled, and the terms hereof may be waived, only by a written instrument
executed by all of the parties hereto or, in the case of a waiver, by the party
waiving compliance. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

﻿



5

--------------------------------------------------------------------------------

 

 

11.



Equitable Relief.  Executive expressly acknowledges that breach of any provision
of Sections 5 or 6 of this Agreement would  result in irreparable injuries to
the Company, the remedy at law for any such breach will be inadequate, and upon
breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of proving the actual
damage to the Company.

﻿

12.



Entire Agreement.  This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings, and agreements between them.

﻿

13.



Severability. Sections 5.1, 5.2, 5.3, 6.1, 6.2, and 11 of this Agreement shall
be considered separate and independent from the other sections of this Agreement and no
invalidity of any one of those sections shall affect any other section or
provision of this Agreement. However, because it is expressly acknowledged that
the Severance Payments are provided as consideration for the obligations imposed
upon Executive under Sections 5.1, 5.2, 5.3, 6.1, and 6.2, should any court
determine that any of the
provisions under these Sections is unlawful or unenforceable, such that Executive need not
honor those provisions, then Executive shall not receive the Severance Payments
or insurance benefits provided for in this Agreement.

﻿

14.



Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.

﻿

15.



Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

﻿

(i) "Cause" for termination by the Company of the Executive's employment
shall mean the commission by the Executive of any fraud, embezzlement or other
material act of dishonesty with respect to the Company or any of its affiliates
(including the
unauthorized disclosure of confidential or proprietary information of the Company or
any of its affiliates or subsidiaries); (ii) Executive's conviction of, or plea
of guilty or no contest to, a felony or other crime, the elements of which are
substantially related to the duties and responsibilities associated with the
Executive's employment; (iii) Executive's willful misconduct; (iv) willful
failure or refusal by Executive to perform his duties and responsibilities to
the Company or any of its affiliates which failure or refusal to perform is not
remedied within 30 days after receipt of a written notice from the Company
detailing such failure or refusal to perform; or (v) Executive's breach of any
of the terms of this Agreement or any other agreement between Executive and the
Company which breach is not cured within 30 days subsequent to notice from the
Company to Executive of such breach.

﻿

(b)



"Disability" shall be deemed the reason for the termination by the Company of
the Executive's employment, if, as a result of a permanent condition, the
Executive is unable to perform the essential duties and responsibilities of his
employment position either with or without reasonable accommodation.

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

﻿

﻿

﻿

﻿

﻿

 

SPECTRUM BRANDS, INC.

 

﻿

 

/s/ Stacey Neu

 

Stacey Neu, Human Resources

 

Spectrum Brands, Inc.

 

﻿

﻿

﻿

 

EXECUTIVE

 

﻿

 

/s/ Randal Lewis

 

 

Date:

 

 

2/9/16

General Manager, PHG Division

 

Spectrum Brands, Inc.

 

﻿

﻿





7

 

--------------------------------------------------------------------------------

 

 



Addendum to Severance Agreement Regarding Protected Rights and Cooperation with
Government Agencies

﻿

﻿

This Addendum to the Severance Agreement, dated February 1, 2016, between Randal
Lewis and Spectrum Brands, Inc. (the “Company”) is effective as of October 3,
2017.

﻿

Please be advised that, notwithstanding any provision in any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that you may have entered into with the
Company prior to the date hereof (collectively, the “Agreements”), nothing
contained in any of the Agreements (i) prohibit you from cooperating with or
reporting to the staff of the Securities and Exchange Commission (“SEC”)
possible violations of any law or regulation of the SEC, (ii) prohibit you from
cooperating with or making other disclosures to the staff of the SEC that are
protected under the whistleblower provisions of any federal securities laws or
regulations or (iii) limit your right to receive an award for information
provided to the SEC staff in accordance with the foregoing.

﻿

In addition, it is the Company’s policy that it does not and will not prohibit
you from cooperating with or reporting to any government agency, including the
National Labor Relations Board, the Department of Labor, or the Equal Employment
Opportunity Commission or any other federal, state or local agency or
authority. 

Please note that you do not need the prior authorizations of the Company to
engage in such cooperation, reports, communications or disclosures and you are
not required to notify the Company if you engage in any such cooperation,
reports, communications or disclosures. 

﻿



8

 

--------------------------------------------------------------------------------